As filed with the Securities and Exchange Commission on November 29, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:December 31, 2010 Date of reporting period:September 30, 2010 Item 1. Schedules of Investments. Capital Advisors Growth Fund Schedule of Investments at September 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 88.83% Auto Parts - 2.06% Johnson Controls, Inc. $ Biotechnology - 3.14% Alnylam Pharmaceuticals, Inc.* Gilead Sciences, Inc.* Communication Equipment - 3.62% QUALCOMM, Inc. Conglomerates - 5.27% Clorox Co. General Electric Co. Credit Services - 1.97% Capital One Financial Corp. Discount, Variety Stores - 3.17% Wal-Mart Stores, Inc. Diversified Computer Systems - 2.30% International Business Machines Corp. Diversified Utilities - 1.85% Exelon Corp. Drug Manufacturers - 6.63% Abbott Laboratories Johnson & Johnson Novartis AG - ADR Drugs Wholesale - 1.91% McKesson Corp. Electric Utilities - 1.65% Calpine Corp.* Food - Diversified - 2.00% Kraft Foods, Inc. - Class A Home Improvement Stores - 2.70% Home Depot, Inc. Independent Oil & Gas - 2.02% Range Resources Corp. Internet Information Provider - 3.35% Google, Inc. - Class A* Major Integrated Oil & Gas - 5.91% Exxon Mobil Corp. Total SA - ADR Medical Instruments and Supplies - 4.12% Baxter International, Inc. Thermo Fisher Scientific, Inc.* Money Center Banks - 1.77% Citigroup, Inc.* Networking & Communication Devices - 2.00% Cisco Systems, Inc.* Oil & Gas Pipeline - 2.49% Spectra Energy Corp. Personal Computers - 3.13% Apple, Inc.* Personal Products - 2.81% Procter & Gamble Co. Processed & Packaged Goods - 1.90% PepsiCo, Inc. Regional Banks - 1.88% State Street Corp. Restaurants - 2.27% Yum! Brands, Inc. Semiconductor - Broad Line - 2.12% Intel Corp. Semiconductor - Equipment & Materials - 2.64% Applied Materials, Inc. Semiconductor - Integrated Circuits - 4.08% Broadcom Corp. - Class A Marvell Technology Group Ltd.*# Telecommunication Services/Domestic - 8.07% AT&T, Inc. Vodafone Group Plc - ADR Total Common Stocks (Cost $18,059,307) SHORT-TERM INVESTMENTS - 8.27% Fidelity Institutional Money Market Government Portfolio, Class I, 0.06%† (Cost $1,761,694) Total Investments in Securities (Cost $19,821,001) - 97.10% Other Assets in Excess of Liabilities - 2.90% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day yield as of September 30, 2010. ADR - American Depository Receipt The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows**: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ **Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual or semi-annual report. FAS 157 - Summary of Fair Value Exposure at September 30, 2010 (Unaudited) The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of September 30, 2010: Level 1 Level 2 Level 3 Total Equity Basic Materials $ $
